NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


OSCAR SUAREZ-AYALA, DOC #940052, )
                                 )
          Appellant,             )
                                 )
v.                               )               Case No. 2D17-4177
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Oscar Suarez-Ayala, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.